Case 15-14798        Doc 46      Filed 12/31/18    Entered 12/31/18 17:14:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 14798
         Jerry Mitchell, Jr.

                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/27/2015.

         2) The plan was confirmed on 06/17/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/10/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/31/2018.

         5) The case was Dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-14798             Doc 46         Filed 12/31/18      Entered 12/31/18 17:14:03                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $11,705.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $11,705.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,579.50
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $478.87
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,058.37

 Attorney fees paid and disclosed by debtor:                           $820.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Americollect Inc                          Unsecured      3,386.42            NA              NA            0.00       0.00
 B-Real LLC                                Unsecured           1.00           NA              NA            0.00       0.00
 Capital One                               Unsecured           1.00           NA              NA            0.00       0.00
 Capital One                               Unsecured         703.00           NA              NA            0.00       0.00
 Chase                                     Secured      145,702.00           0.00            0.00           0.00       0.00
 City of Chicago Department of Finance     Secured        3,500.00           0.00        3,500.00      3,500.00        0.00
 City of Chicago Department of Revenue     Unsecured      7,375.77       7,009.01        7,009.01      2,148.35        0.00
 City of Chicago EMS                       Unsecured           1.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      1,362.30       1,362.30        1,362.30        417.57        0.00
 Diversified Svs Group                     Unsecured           1.00           NA              NA            0.00       0.00
 Divsfd Svc I                              Unsecured           1.00           NA              NA            0.00       0.00
 ECast Settlement Corp                     Unsecured           1.00           NA              NA            0.00       0.00
 ECast Settlement Corp                     Unsecured           1.00           NA              NA            0.00       0.00
 Educational Credit Management Corp        Unsecured           1.00      2,412.74        2,412.74        739.55        0.00
 Emc Mortgage                              Unsecured     27,941.00            NA              NA            0.00       0.00
 First Acceptance Services                 Unsecured      1,960.65       2,744.25        2,744.25        841.16        0.00
 Heller And Frisone                        Unsecured           1.00           NA              NA            0.00       0.00
 I C System                                Unsecured      1,415.00            NA              NA            0.00       0.00
 I C System                                Unsecured           1.00           NA              NA            0.00       0.00
 I C System                                Unsecured      1,415.00            NA              NA            0.00       0.00
 I C System Inc                            Unsecured           1.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority          421.73           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 IRS                                       Unsecured      3,165.75            NA              NA            0.00       0.00
 Jackson Park Hospital                     Unsecured           1.00           NA              NA            0.00       0.00
 Keis George LLP                           Unsecured           1.00           NA              NA            0.00       0.00
 Law Offices of Mitchell N. Kay            Unsecured           1.00           NA              NA            0.00       0.00
 Merrick Bk                                Unsecured           1.00           NA              NA            0.00       0.00
 Merrick Bk                                Unsecured           1.00           NA              NA            0.00       0.00
 Nationwide Credit & Collection            Unsecured           1.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-14798            Doc 46        Filed 12/31/18    Entered 12/31/18 17:14:03                 Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim        Claim        Principal       Int.
 Name                                      Class   Scheduled        Asserted     Allowed         Paid          Paid
 NCO - Medclr                          Unsecured           1.00             NA           NA            0.00        0.00
 Peoples Gas                           Unsecured           1.00             NA           NA            0.00        0.00
 peoples gas                           Unsecured         350.00             NA           NA            0.00        0.00
 Premier Bankcard                      Unsecured           1.00             NA           NA            0.00        0.00
 Premier Credit                        Unsecured           1.00             NA           NA            0.00        0.00
 Radiology Imaging Consultants         Unsecured           1.00             NA           NA            0.00        0.00
 Roundup Funding, LLC                  Unsecured         644.66             NA           NA            0.00        0.00
 Sabrina Jones                         Priority            0.00             NA           NA            0.00        0.00
 Sprint PCS                            Unsecured         275.00             NA           NA            0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured     19,876.00       21,019.40     21,019.40           0.00        0.00
 Wells Fargo                           Unsecured           1.00             NA           NA            0.00        0.00
 Wow internet cable & phone            Unsecured           1.00             NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim           Principal                Interest
                                                                   Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00             $0.00                  $0.00
       Mortgage Arrearage                                             $0.00             $0.00                  $0.00
       Debt Secured by Vehicle                                        $0.00             $0.00                  $0.00
       All Other Secured                                          $3,500.00         $3,500.00                  $0.00
 TOTAL SECURED:                                                   $3,500.00         $3,500.00                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00                $0.00               $0.00
        Domestic Support Ongoing                                      $0.00                $0.00               $0.00
        All Other Priority                                            $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                      $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $34,547.70            $4,146.63                  $0.00


 Disbursements:

          Expenses of Administration                                   $4,058.37
          Disbursements to Creditors                                   $7,646.63

 TOTAL DISBURSEMENTS :                                                                               $11,705.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-14798        Doc 46      Filed 12/31/18     Entered 12/31/18 17:14:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
